REASONS FOR ALLOWANCE
Claims 9-14 are allowed.

In claim 9, “the graft polymer” is implicit from a polymer resulting from the grafting of the temperature sensitive polymer to the dendritic polymer.


US 2010/0120984 (herein Ozawa) teaches similar substrates but is silent in particular about the ratio amount of functional group styrene derivative to all other monomers composed in the dendritic polymer.  There is no guidance on the functional monomers and no suggestion on them.  The examples, even when taking the dithiocarbamate styrene as a functional unit, are outside the claimed range.  

WO 2012029882 (herein Nakayama) and the US equivalent, US 2014/0212973 teach similar compositions however is silent on the claimed styrenic dendritic polymer.


In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764